DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 3, and 11 INDICATE in the reply filed on 28 July 2022 is acknowledged.
3.	Applicants’ addition of claims 12-18 in the reply filed on 28 July 2022 is acknowledged.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Allison Krepel on 04 August 2022.
The application has been amended as follows:

1. (Currently Amended) A method for producing a corneal graft, comprising: 
using an operator-specific nomogram to determine a predicted cut depth for a donor cornea; 
determining a predetermined value based on a difference between the predicted cut depth and a desired cut depth; 
drying the donor cornea to cause a pre-cut thickness of the donor cornea to decrease;
concurrently with drying the donor cornea, determining pre-cut thickness measurements for the donor cornea; and 
in response to the pre-cut thickness measurements indicating the pre-cut thickness of the donor cornea has decreased by the predetermined value, cutting the donor cornea to a post-cut thickness of less than or equal to 100 pm to produce the corneal graft,
wherein the donor cornea is cut with a single-pass rotational style microkeratome with a selected microkeratome head,
wherein the operator-specific nomogram uses data to generate the predicted cut depth, the data including a plurality of donor cornea cuts by an operator technician using a specific microkeratome head, wherein the data for each of the plurality of donor cornea cuts of the donor cornea includes a pre-cut thickness measurement taken immediately before cutting and a post-cut thickness measurement of the corneal graft,
wherein the operator-specific nomogram generates the predicted cut depth based on an average of the cut depths for the plurality of donor cornea cuts, wherein a cut depth for each of the plurality of donor cornea cuts is the difference between the pre-cut thickness measurement of the donor cornea and the post-cut thickness measurement.
2. (Cancelled)  
3. (Currently Amended) The method of claim [[1, further comprising selecting the selected microkeratome head according to the to the predetermined value.  
4. (Currently Amended) The method of claim [[1, further comprising determining the predetermined value for the decrease in the pre-cut thickness according to the selected microkeratome head.  
5. (Currently Amended) The method of claim [[1, further comprising selecting the selected microkeratome head from a plurality of different microkeratome heads.  
6. (Cancelled)
7. (Original) The method of claim 1, wherein the post-cut thickness is less than or equal to 50 µm.  
8. (Original) The method of claim 1, wherein the pre-cut thickness measurements are determined with a pachymeter.  
9. (Original) The method of claim 1, further comprising removing an epithelium of the donor cornea to reduce the pre-cut thickness of the donor cornea further.  
10. (Original) The method of claim 1, further comprising determining a post-cut thickness measurement of the corneal graft.  
11. (Previously Presented) The method of claim 1, further comprising implanting the corneal graft according to Descemet stripping automated endothelial keratoplasty (DSAEK).  
12. (Previously Presented) The method of claim 1, further comprising drying a donor cornea to cause the post-cut thickness of the donor cornea to decrease.  
13. (Previously Presented) The method of claim 1, further comprising controlling one or more cutting variables during the cutting of the donor cornea to address the difference between the predicted cut depth and the desired cut depth.  
14. (Previously Presented) The method of claim 1, further comprising using the operator-specific nomogram to determine an amount of desired drying and decrease in the pre-cut thickness of the donor cornea.  
15. (Cancelled)  
16. (Cancelled)
17. (Currently Amended) The method of claim [[1, wherein the operator-specific nomogram generates a predicted graft thickness, wherein the predicted graft thickness is the difference between the pre-cut thickness measurement and the average of the cut depths.  
18. (Currently Amended) The method of claim [[1, wherein the operator-specific nomogram continuously updates the data after each corneal graft is produced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774